Citation Nr: 1531072	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  13-26 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for Guillain-Barre Syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision by the Regional Office (RO) in Providence, Rhode Island which denied reopening of the Veteran's claim of entitlement to service connection for Guillain-Barre Syndrome.  The Board has recharacterized the claim as indicated on the title page to better reflect the Veteran's contentions.

This matter was previously adjudicated and denied in an unappealed February 2004 rating decision.  However, since that denial, additional pertinet service treatment records (STRs) were associated with the file.  Accordingly, new and material evidence will not be required to review this claim on the merits.  38 C.F.R. § 3.156(c).

The appellant was scheduled for a Travel Board hearing in front of the undersigned Veteran's Law Judge (VLJ) in May 2015 but failed to appear.  He did not offer a reason for his failure to appear, nor did he request that his hearing be rescheduled.  As such, the Board deems his hearing request withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the introduction above, the unappealed February 2004 RO rating decision specifically indicated there were no STRs available for review other than the enlistment examination.  The record now contains additional STRs including an immunization record, chronological records of medical care and an exit examination from August 1978 (although it remains unclear at what time after February 2004 the additional STRs were associated with the claims file).  Accordingly, VA must reconsider the claim, rather than requiring the submission of new and material evidence.  38 C.F.R. § 3.156(c)(1), (2).

In light of the foregoing, the analysis proceeds to de novo review of such claim.  The Veteran has asserted that his Guillian-Barre Syndrome is etiologically related to inservice vaccinations.  On remand, he should be afforded a VA examination to ascertain the etiology of his current Guillian-Barre Syndrome.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine etiology and onset of his Guillain-Barre Syndrome. The examiner should review the electronic claims file and this remand in conjunction with the interview and physical VA examination.

The examiner should:

(a)  Indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's Guillain-Barre Syndrome was initially manifested during service or within one year of the Veteran's separation from active duty;   

(b) If Guillain-Barre Syndrome was not initially manifested during service or within one year of the Veteran's separation from active duty, indicate whether it is at least as likely as not (50 percent probability or greater) that Guillain-Barre Syndrome (or residuals thereof) are etiologically related to service to include the Veteran's inservice vaccinations.  



The examiner should provide a detailed rationale for all opinions expressed.

2.  Thereafter, the RO or AMC should readjudicate the claim.  If the issue remains denied, the RO or AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




